Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akintunde 
Akinbola (Reg. No. 79,589) on 03 August 2022.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A computer-implemented method for generating a set of related document objects for a predictive entity, the computer-implemented method comprising:
	identifying a set of entity metadata features associated with the predictive entity; 
	processing the set of entity metadata features using an entity-document correlation machine learning model to generate the set of related document objects for the predictive entity, wherein: (i) the entity-document correlation machine learning model is configured to process the set of entity metadata features to generate the set of related document objects, (ii) the entity-document correlation machine learning model is generated at least in part using a set of inferred annotative relationships between a set of input index documents and a set of inferred reference documents, (iii) each inferred annotative relationship of the set of inferred annotative relationships is associated with a corresponding input index document of the set of input index documents, and (iv) each inferred annotative relationship of the set of inferred annotative relationships describes a related reference document subset of the set of inferred reference documents for the corresponding input index document that is associated with the inferred annotative relationship; and
	performing one or more prediction-based actions based at least in part on the set of related document objects.

2.	(Currently Amended) The computer-implemented method of claim 1, wherein generating the entity-document correlation machine learning model comprises: 
	identifying a set of prior annotative relationships between a set of prior index documents and a set of prior reference documents;
	generating a cross-document annotation machine learning model based at least in part on the set of prior annotative relationships, wherein the cross-document annotation machine learning model is configured to process each corresponding input index document in the set of input index documents to generate the related reference document subset for the corresponding input index document; 
	for each corresponding input index document of the set of inferred reference documents: 
processing the corresponding input index document using the cross-document annotation machine learning model to generate the related reference document subset for the corresponding input index document, and
determining a set of input index document entity metadata features for the corresponding input index document; and
	generating the entity-document correlation machine learning model based at least in part on each related reference document subset for 

3.	(Original) The computer-implemented method of claim 1, wherein:
the entity-document correlation machine learning model is further configured to generate a related document sequence for the set of related document objects, and 
the related document sequence defines a related document ordering value for each related document objects in the set of related document objects.

4.	(Currently Amended) The computer-implemented method of claim 3, wherein:
	each inferred annotative relationship of the set of inferred annotative relationships defines a related reference document sequence for the inferred reference document subset that is associated with the inferred annotative relationship; 
	the related reference document sequence for an inferred reference document subset defines a reference document ordering value for each inferred reference document in the inferred reference document subset; and
	the entity-document correlation machine learning model is trained to generate the related document sequence based at least in part on each related reference document sequence defined by 

5.	(Currently Amended) The computer-implemented method of claim 4, wherein:	
	each inferred annotative relationship of the set of inferred annotative relationships is associated with one or more cross-document annotations,
	each inferred annotative relationship of the set of inferred annotative relationships is associated with a corresponding text segment of one or more text segments of the corresponding input index document associated with the inferred annotative relationship, 
for each corresponding input text document of the set of input text documents, [[each]]the one or more text segments for [[an]]the corresponding input index document are associated with a text segment order, and
	each related reference document sequence defined by the set of inferred annotative relationships is determined based at least in part on the text segment order of the corresponding input index document that is associated with the inferred annotative relationship.
6.	(Original) The computer-implemented method of claim 1, wherein the set of entity metadata features associated with the predictive entity comprise one or more entity demographic features associated with the predictive entity and one or more diagnostic features associated with the predictive entity.

7.	(Original) The computer-implemented method of claim 6, wherein the set of entity metadata features associated with the predictive entity comprise one or more policy-related features associated with the predictive entity. 

8.	(Currently Amended) An apparatus for generating a subset of related document objects for a predictive entity, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least:
	identify a set of entity metadata features associated with the predictive entity; 
	process the set of entity metadata features using an entity-document correlation machine learning model to generate the set of related document objects for the predictive entity, wherein: (i) the entity-document correlation machine learning model is configured to process the set of entity metadata features to generate the set of related document objects, (ii) the entity-document correlation machine learning model is generated at least in part using a set of inferred annotative relationships between a set of input index documents and a set of inferred reference documents, (iii) each inferred annotative relationship of the set of inferred annotative relationships is associated with a corresponding input index document of the set of input index documents, and (iv) each inferred annotative relationship of the set of inferred annotative relationships describes a related reference document subset of the set of inferred reference documents for the corresponding input index document that is associated with the inferred annotative relationship; and
	perform one or more prediction-based actions based at least in part on the set of related document objects.

9.	(Currently Amended) The apparatus of claim 8, wherein generating the entity-document correlation machine learning model comprises: 
	identifying a set of prior annotative relationships between a set of prior index documents and a set of prior reference documents;
	generating a cross-document annotation machine learning model based at least in part on the set of prior annotative relationships, wherein the cross-document annotation machine learning model is configured to process each corresponding input index document in the set of input index documents to generate the related reference document subset for the corresponding input index document; 
	for each corresponding input index document of the set of inferred reference documents: 
processing the corresponding input index document using the cross-document annotation machine learning model to generate the related reference document subset for the corresponding input index document, and
determining a set of input index document entity metadata features for the corresponding input index document; and
	generating the entity-document correlation machine learning model based at least in part on each related reference document subset for the set of input index documents.

10.	(Original) The apparatus of claim 8, wherein:
the entity-document correlation machine learning model is further configured to generate a related document sequence for the set of related document objects, and 
the related document sequence defines a related document ordering value for each related document objects in the set of related document objects.

11.	(Currently Amended) The apparatus of claim 10, wherein:
	each inferred annotative relationship of the set of inferred annotative relationships defines a related reference document sequence for the inferred reference document subset that is associated with the inferred annotative relationship; 
	the related reference document sequence for an inferred reference document subset defines a reference document ordering value for each inferred reference document in the inferred reference document subset; and
	the entity-document correlation machine learning model is trained to generate the related document sequence based at least in part on each related reference document sequence defined by  the set of inferred annotative relationships.

12.	(Currently Amended) The apparatus of claim 11, wherein:	
	each inferred annotative relationship of the set of inferred annotative relationships describes one or more cross-document annotations,
	each inferred annotative relationship of the set of inferred annotative relationships is associated with a corresponding text segment of one or more text segments of the corresponding input index document associated with the inferred annotative relationship, 
for each corresponding input text document of the set of input text documents, [[each]]the one or more text segments for [[an]]the corresponding input index document are associated with a text segment order, and
each related reference document sequence defined by based at least in part on the text segment order of the corresponding input index document that is associated with the inferred annotative relationship.

13.	(Original) The apparatus of claim 8, wherein the set of entity metadata features associated with the predictive entity comprise one or more entity demographic features associated with the predictive entity and one or more diagnostic features associated with the predictive entity.
14.	(Original) The apparatus of claim 13, wherein the set of entity metadata features associated with the predictive entity comprise one or more policy-related features associated with the predictive entity.

15.	(Currently Amended) A non-transitory computer storage medium comprising instructions for generating a subset of related document objects for a predictive entity, the instructions being configured to cause one or more processors to at least perform operations configured to:
	identify a set of entity metadata features associated with the predictive entity; 
	process the set of entity metadata features using an entity-document correlation machine learning model to generate the set of related document objects for the predictive entity, wherein: (i) the entity-document correlation machine learning model is configured to process the set of entity metadata features to generate the set of related document objects, (ii) the entity-document correlation machine learning model is generated at least in part using a set of inferred annotative relationships between a set of input index documents and a set of inferred reference documents, (iii) each inferred annotative relationship of the set of inferred annotative relationships is associated with a corresponding input index document of the set of input index documents, and (iv) each inferred annotative relationship of the set of inferred annotative relationships describes a related reference document subset of the set of inferred reference documents for the corresponding input index document that is associated with the inferred annotative relationship; and
	perform one or more prediction-based actions based at least in part on the set of related document objects.

16.	(Currently Amended) The non-transitory computer storage medium of claim 15, wherein generating the entity-document correlation machine learning model comprises: 
	identifying a set of prior annotative relationships between a set of prior index documents and a set of prior reference documents;
	generating a cross-document annotation machine learning model based at least in part on the set of prior annotative relationships, wherein the cross-document annotation machine learning model is configured to process each corresponding input index document in the set of input index documents to generate the related reference document subset for the corresponding input index document; 
	for each corresponding input index document of the set of inferred reference documents: 
processing the corresponding input index document using the cross-document annotation machine learning model to generate the related reference document subset for the corresponding input index document, and
determining a set of input index document entity metadata features for the corresponding input index document; and
	generating the entity-document correlation machine learning model based at least in part on each related reference document subset for  the set of input index documents and each set of input index document entity metadata features for  the set of input index documents.

17.	(Original) The non-transitory computer storage medium of claim 15, wherein:
the entity-document correlation machine learning model is further configured to generate a related document sequence for the set of related document objects, and 
the related document sequence defines a related document ordering value for each related document objects in the set of related document objects.

18.	(Currently Amended) The non-transitory computer storage medium of claim 17, wherein:
	each inferred annotative relationship of the set of inferred annotative relationships defines a related reference document sequence for the inferred reference document subset that is associated with the inferred annotative relationship; 
	the related reference document sequence for an inferred reference document subset defines a reference document ordering value for each inferred reference document in the inferred reference document subset; and
	the entity-document correlation machine learning model is trained to generate the related document sequence based at least in part on each related reference document sequence defined by 


19.	(Currently Amended) The non-transitory computer storage medium of claim 18, wherein:	
	each inferred annotative relationship of the set of inferred annotative relationships describes one or more cross-document annotations,
	each inferred annotative relationship of the set of inferred annotative relationships describes is associated with a corresponding text segment of one or more text segments of the corresponding input index document associated with the inferred annotative relationship, 
	for each corresponding input text document of the set of input text documents, [[each]]the one or more text segments for [[an]]the corresponding input index document are associated with a text segment order, and
	each related reference document sequence defined by based at least in part on the text segment order of the corresponding input index document that is associated with the inferred annotative relationship.

20.	(Original) The non-transitory computer storage medium of claim 15, wherein the set of entity metadata features associated with the predictive entity comprise one or more entity demographic features associated with the predictive entity and one or more diagnostic features associated with the predictive entity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Shankaranarayana et al. (US 2021/0357440 A1) discloses a computer-implemented method for generating a set of related document objects (see par 0019, sentences or sentence, a sentence refers to a sequence of terms, also tokens, included in the functions or methods of a workflow) for a predictive entity (see par 0082, entity ID), the computer-implemented method comprising: identifying a set of entity metadata features associated with the predictive entity (see par 0051, lines 9-12, identify sentences in the workflow); processing the set of entity metadata features using an entity-document correlation machine learning model to generate the set of related document objects for the predictive entity (see par 0051, lines 1-12, sentences are input to and used to train machine learning system to generate one or more recommendations, and see par 0087, machine learning system predicts a probability of each of the workflows being the answer to the user query, outputs as recommendations for each of workflows, the sentence corresponding to workflow), wherein: (i) the entity-document correlation machine learning model (see par 51, machine learning system 208 and see par 0087, machine learning system 208) is configured to process the set of entity metadata features (see par 82, entity and ID) to generate the set of related document objects (see ); and performing one or more prediction-based actions based at least in part on the set of related document objects (see pars 0046 and 0047, outputs a search result, based on user query that is workflows in the system, generates two workflows; and see par 0087, machine learning system 208 predicts a probability of each of the workflows).
The closest prior art of record, namely, Shankaranarayana et al. (US 2021/0357440 A1), discussed above, does not disclose, teach or suggest, (ii) the entity-document correlation machine learning model is generated at least in part using a set of inferred annotative relationships between a set of input index documents and a set of inferred reference documents, (iii) each inferred annotative relationship of the set of inferred annotative relationships is associated with a corresponding input index document of the set of input index documents, and (iv) each inferred annotative relationship of the set of inferred annotative relationships describes a related reference document subset of the set of inferred reference documents for the corresponding input index document that is associated with the inferred annotative relationship, as recited in independent claim 1.   
Claims 2-7 are allowable because claims 2-7 are dependent on allowable independent claim 1 above.   

Independent claim 8 is directed to an apparatus for generating a subset of related document objects for a predictive entity, the apparatus comprising at least one processor (see figure 6, processing system 604, hardware elements 610, see par 0102 “processor” and see par 0103 “processors”) and at least one non-transitory memory including program code (see figure 6 media 606 and memory 612, see pars 0104 and 0108), the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least. Claim 8 recites the same and/or similar claim limitations or features, as recited in the analogous claim of computer-implemented method of independent claim 1 above. Therefore, independent claim 8 is allowable over the closest prior art of record, namely, Shankaranarayana et al. (US 2021/0357440 A1), mentioned and discussed above, for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above.  
Claims 9-14 are allowable because claims 9-14 are dependent on allowable independent claim 8 above.   

Independent claim 15 is directed to a non-transitory computer storage medium (see figure 6 media 606 and memory 612, see pars 0104 and 0108) comprising instructions for generating a subset of related document objects for a predictive entity, the instructions being configured to cause one or more processors (see figure 6, processing system 604, hardware elements 610, see par 0102 “processor” and see par 0103 “processors”) to at least perform operations configured to. Claim 15 recites the same and/or similar claim limitations or features, as recited in the analogous claim of computer-implemented method of independent claim 1 above. Therefore, independent claim 15 is allowable over the closest prior art of record, namely, Shankaranarayana et al. (US 2021/0357440 A1), mentioned and discussed above, for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above.  
Claims 16-20 are allowable because claims 16-20 are dependent on allowable independent claim 15 above.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lieberman (US 2019/0378618 A1) teaches surgery prediction. Applying one previously trained machine learning model to the survey results to generate a prediction output (see the abstract). 

Cogan et al. (US 2021/0357783 A1) teaches predictive input entities, machine learning models, determining priority score, and group predictive input entities based on priority score for predictive input entity (see the abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/           Primary Examiner, Art Unit 2677